DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a Final Office Action in response to Applicant’s response on 06/30/2021 to Examiner Firmin Backer’s Final communication on 04/30/2021. 
Claims 1-9 have been examined in this Application.  
No new information disclosure statement has been submitted. 

Response to Arguments
Applicant’s arguments with respect to claim rejections under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner Note
Claim 8 is directed to a card reader while claims 1, 7, and 9 are directed to a communication terminal. Claim 8 should be restricted; however, in efforts of expediting prosecution, the Examiner is proposing that the claims be amended to be directed to a system comprising both the card reader and the communication terminal. The Examiner urges the Applicant to reach out to the Examiner to conduct an interview to help explain any of the outstanding rejections and clarification on any amendments.

Claim Objections
Claims 7-9 are objected to because of the following informalities:  the claims do not capture the proper Beauregard language. The claims must be amended to clearly capture the structure and how the processor performs operations in response to the processor executing the instructions. Simply amending the claims to recite “a non-transitory computer-readable medium storing computer program code instructions, when executed by a processor, cause the processor to perform operations comprising…” 
Also, amending the claims as proposes would overcome the lengthy and confusing pre-ambles in the claims. For instance in claim 9, the claim recites a “non-transitory computer-readable medium comprising a computer program product stored thereon comprising program code instructions for executing a method of processing transaction data, when the program is executed by a processor of a communications terminal having a touchscreen.” Emphasis added. 
The CRM claim is inherently directed to a CRM of an entity, communications terminal, and such entity has to have a processor. However, reciting that the CRM contains code executed by a processor of a communications terminal can be interpreted as the communication terminal being outside the scope of the claims, resulting in the claims being indefinite and rejected under 35 U.S.C. 112(b). 
Appropriate correction is required.

The claims contain quotation marks around the terms master and slave. Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, and 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are directed to a single entity, a communication terminal (TC). The TC contains a touchscreen (Tac). However, the claims are directed to a card reader (LecC), which contains a virtual keypad. Paragraph 0061 of the specification discloses similar language to the claims. Figure 1 also captures the two entities (TC) and (LecC) as separate and distinct entities “connected” to one another. Thus it is at least not known how the TC can be “under at least partial control of the card reader” especially when the claims are directed to what the TC does. Furthermore, it is not known how the virtual keypad is displayed on the TC when the virtual key pad is generated by the LecC. The claims then recite “receiving an entry of the piece of personal identification data, from said user using said virtual keypad, which is at least partly controlled by the card reader; and receiving, from the card reader, said piece of personal identification data entered through the virtual keypad generated by the card reader.” Emphasis added. It is not known how the card reader is able to perform the claim limitations recited when the claims are directed to the communication terminal that contains the touchscreen. The specification does not disclose how the card reader and the communication terminal are able to, together, allow for the virtual keypad to be displayed on the TC when the TC has the touchscreen and the reader generates the virtual keypad. The specification also fails to disclose how the reader is sending the entered user data to the TC when the TC is in fact the entity displaying the screen containing the virtual keypad; the TC must clearly also receive the data if it is the entity capturing or allowing the data to be entered on its owned screen. 
Claims 8 and 9 are rejected under the same rations. 
The Examiner proposes amending the claims to capture a system comprising both (1) the communication terminal and (2) the card reader and how each of the entities clearly perform the functions required to allow the transaction to be carried out in order to potentially overcome the rejection. Citations to the specification supporting such amendments is also required to insure adequate support to overcome the rejection or any future rejections. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per claim 1, the claim recites “a communications terminal having a touchscreen,” “transmitting… a request for display of a virtual keypad on the touchscreen,” “displaying the virtual keypad… on the display screen of the terminal,” and “receiving… said piece of personal identification data entered through the virtual keypad generated by the card reader.” Emphasis added. 
The claim is unclear because it first recites that the touchscreen is tied to a communications terminal and that said touchscreen displays a virtual keypad. However, the claim then recites that the virtual keypad is displayed on “the display screen of the terminal.” Thus the claims contain two different displays, the first being the touchscreen and the second being the display screen. As a result, the claims are unclear and indefinite because it is not known whether the two types of screen are the same of different. 
All dependent claims are rejected for at least being dependent on the rejected claim.
Claims 7 and 9 are rejected under the same rational above.
	For purposes of examination, any teaching of a single screen capable of receiving user input will be determined as reading on the claims (touchscreen and display screen). 

Claims 1, 7, and 9 recites the limitation "the terminal" and “the display screen” in.  There is insufficient antecedent basis for this limitation in the claim.
All dependent claims are rejected for mere dependence on the rejected claim. 


The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The claim are inconsistent and jump from reciting what one entity does to what another entities performs without explanation or association between the entities. 
Claims 1, 7-9 are indefinite because the claims try to capture what a single entity does, either the communication terminal or the card reader, yet the claims capture elements of what the other entity performs and carries out; resulting in the claim limitations being indefinite because they are outside the scope. 
For purposes of examination the limitations carried out by the card reader and the communication terminal will be determined as being carried out by one single entity that is capable of performing the functions of both of the entities. 

Per claim 2, the claims recites limitations which are already carried out in claim 1, therefore, it’s not clear whether these limitations are additional limitations that are to be carried out again. As a result, the claim is indefinite along with all dependent claims. 
For purposes of examination, the claim is interpreted as being directed to the same claim limitations already claims in claim 1. To overcome the rejection, Applicant may cancel the claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-9 fall within at least one of the four categories of patent eligible subject matter (process, machine, manufacture, or composition of matter). 
Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of receiving personal identification data in response to determining that such data is required to advance a transaction without significantly more.
The abstract idea is categorized under certain methods of organizing human activity, for example, fundamental economic principles, mitigating risk, and business relations. Providing personal identification data to advance a transaction summarizes the scope of fundamental economic principles and mitigating risk when conducting a transaction. The relationship between the seller and the buyer is based on whether the buyer can provide proper authentication means to advance a transaction carried out by a seller. 
Claims 1, for instance recites, in pertinent part:
A method for processing transaction data, the method comprising, in a […]: 
detecting a necessity of entering a piece of personal identification data during a transaction; 
transmitting […] a request for display […], said request comprising a piece of data representing a passage […] from a mode of operation called a "master" mode to a mode of operation called a "slave" mode; 
displaying the [table] […];
receiving an entry of the piece of personal identification data, from said user using said [table] […]; and 
receiving, […] said piece of personal identification data entered through the [table].
The judicial exception is not integrated into a practical application. Claims 1, and 7-9 recite the following additional elements: “communications terminal having a touchscreen,” “card reader connected to the communications terminal,” “a virtual keypad on the touchscreen,” “processor,” “memory”, “non-transitory computer readable medium,” and “instructions.” The additional elements are recited at a high level of generality, wherein the claims merely amount to detecting a need for data, and sending and receiving data. The additional elements merely automate or execute the abstract idea. Each of the additional elements / limitations are no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to merely instructions to apply the exception using generic computer components. The claim limitations do not improve another technology or technical field, improve the functioning of a computer itself, apply the abstract idea with, or by use of, a particular machine (not a generic computer, not adding the words "apply it" or words equivalent to "apply the abstract idea", not mere instructions to implement an abstract idea on a computer, adding insignificant extra solution activity to the judicial exception, generally linking the user of the judicial exception to a particular technological environment or field of use), effects a transformation or reduction of a particular article to a different state or thing, or adds meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. 
The dependent claims further describe the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.
For example, the dependent claims recite elements such as encryption of the personal identification data using an encryption key of the card reader, a transaction management server, and random number or pseudo-random number. These additional elements in combination with the recited limitations are abstract and do not integrate the abstract idea into a practical application. The elements also fail to provide significantly more than the abstract idea.
The claims are not patent eligible. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2017/0090750 to Forte et al (Forte).

Per claims 1, 7-9, Forte teaches all of the following limitations:
A method for processing transaction data, the method comprising, in a communications terminal having a touchscreen (the device utilizes a touch screen to receive user input in order to advance a transaction) [Abstract, Paragraph 0043 and Figures 1-2 ]:
detecting a necessity of entering a piece of personal identification data during a transaction (without entry of the PIN / code, the transaction cannot be advanced. Therefore the display of the screen requires a detection of receipt of an input of a user and if such input is received then the transaction can continue. Device 20 can be a “implemented as a computing device.”) [Paragraphs 0043, 0049-0050]; transmitting, to a card reader connected to the communications terminal, a request for display of a virtual keypad on the touchscreen, said request comprising a piece of data representing a passage of said communications terminal from a mode of operation called a "master" mode to a mode of operation called a "slave" mode (the request for the keypad is sent and a keypad is generated and displayed for the user to interact with. The input device is operating in “slave” mode to the image rendering device 10 because the input device 12 is merely serving as a medium to allow for the generated virtual keypad to be displayed using the touchscreen of device 12) [Paragraphs 0083-0085, 0088-0090]; 
displaying the virtual keypad, generated by the card reader, on the display screen of the terminal under at least partial control of the card reader; receiving an entry of the piece of personal identification data, from said user using said virtual keypad, which is at least partly controlled by the card reader; and receiving, from the card reader, said piece of personal identification data entered through the virtual keypad generated by the card reader [Abstract, Paragraphs 0083-0085, 0088-0090].
	
	Per claim 2, Forte teaches wherein the method comprises, in said card reader: receiving, from the communications terminal, the request for the display of the virtual keypad; generating the virtual keypad to be displayed on said touchscreen of said communications terminal; obtaining the piece of personal identification data by using said virtual keypad; and transmitting the piece of personal identification data to the communications terminal [Abstract, Paragraphs 0083-0085, 0088-0090].

	Per claim 3, Forte teaches wherein said piece of personal identification data received from the card reader is encrypted by using an encryption key of the card reader (the input code is encrypted so that anyone trying to access the code may not be able to using both the super imposed and encryption means disclosed) [Paragraphs 0088-0089].

	Per claim 4, Forte teaches wherein the method comprises transmitting the piece of personal identification data to a transaction management server to which the communications terminal is connected [Paragraphs 0086, and 0090].

	Per claim 5, Forte teaches wherein the generating the virtual keypad to be displayed on said touchscreen comprises obtaining at least one random number or pseudo-random number and wherein a location of keys of said virtual keypad is determined as a function of at least one random number or pseudo-random number (Scrambling may be performed by generating a random permutation (denoted as π1) over the image and rearranging the image using the random permutation. In particular, the AR device 20 may generate a tuple S0=(K, π1, vιλ, vιλ, 0). The operations may parse S as (K, π, frame, v, j). A random permutation π1′ is generated over S, and a vector (t1, . . . , tn)=g(π1(x), m, frame, π1′) is computed. The operations then set frame′=(t1, . . . , tn) and compute ci=EncK(j,i,ti) and v′=Encode(c1, . . . , cn). Finally, S is set as (K, π′, frame′, v′, j+1). The function g specifies the logic of the application given π1) [Paragraph 0098].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Forte, as applied above in claim 1, and in further view of U.S. Patent Application Publication 2015/0088750 to Dua (“Dua”). 
	Per claim 6, Forte does not explicitly disclose wherein the card reader complies with a payment transaction data-processing standard.
	Dua teaches wherein the card reader complies with a payment transaction data-processing standard [Paragraph 0525].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Forte to include the teachings of Dua to emphasize that the devices utilized in the settlement of the transaction comply with transaction data-processing standards, which are well known and established (EVM, ISO/TR) in motivation of optimizing transaction settlement. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on for PTO-892.
Other references listed in the 892 include US 20160012465 which is directed to systems for performing various methods of sending, receiving, distributing, and utilizing funds and/or credits is disclosed and use of touch screens to advance such credits. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/EL MEHDI OUSSIR/Primary Examiner, Art Unit 3685